      Case 2:20-cv-01705-TLN-EFB Document 5 Filed 08/28/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ZACKERY WHEELER,                                   No. 2:20-cv-1705-TLN-EFB PS
12                        Plaintiff,
13            v.                                         ORDER
14    MATTHEW MAJESKY, and NICHOLAS
      FOGAL,
15
                          Defendants.
16

17
            Plaintiff, proceeding without counsel, brings this action under 42 U.S.C. § 1983. He paid
18
     the requisite filing fee, but he has filed an unsigned complaint.
19
            Rule 11 of the Federal Rules of Civil Procedure requires that “[e]very pleading, written
20
     motion, and other paper . . . be signed by at least one attorney of record in the attorney’s name—
21
     or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a). Because plaintiff
22
     did not sign the complaint (ECF No. 1), it will be disregarded. Within 21 days from the date of
23
     service of this order, plaintiff may file a complaint that is signed. See Fed. R. Civ. P. 3 (“A civil
24
     action is commenced by filing a complaint with the court.”). Failure to comply with this order
25
     may result in an order closing this case.
26
            So ordered.
27
     Dated: August 28, 2020.
28
